DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed January 29th, 2021 has been entered. Claims 1 – 20 are pending in the application. 

Drawings
The drawings filed on February 19th, 2019 have been entered and accepted.

Response to Arguments
Applicant’s arguments with respect to the amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3. 5 – 7, 10 – 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kisch (US 2009/0078361).
Regarding claim 1, Kisch discloses a system and device of fabricating a composite item (Para. 2). This system comprises a print head (ref. #14) connected to a first support (ref. #12) and an auxiliary tool (ref. #20), connected to a second support (Fig. 1), and configured to receive the composite material discharged by the print head (Para. 20), wherein the auxiliary tool is moveable in various axes with respect and in response to a print head (Para. 20).
Regarding claim 2, Kisch teaches the invention disclosed in claim 1, as described above. Furthermore, Kisch discloses the system includes a first support and a second support (Fig. 1); the print head (ref. #14) is operatively connected to the first support (ref. #12); and the auxiliary tool (ref. #20) is operatively connected to the second support (Fig. 1 shows ref. #20 attached to a triangular and an hexagonal support that allows movement).
Regarding claim 3, Kisch teaches the invention disclosed in claim 1, as described above. Furthermore, Kisch discloses the auxiliary tool (ref. #20) is a roller onto which the composite material is discharged (Fig. 1).
Regarding claim 5, Kisch teaches the invention disclosed in claim 1, as described above. Furthermore, Kisch discloses the system further includes a motor configured to drive rotation of the roller (Para. 28).
Regarding claim 6, Kisch teaches the invention disclosed in claim 1, as described above. Furthermore, Kisch discloses the auxiliary tool is configured to provide resistance to compaction of the composite material into free space during discharge of the composite material (Para. 20).
Regarding claim 7, Kisch teaches the invention disclosed in claim 6, as described above. Furthermore, Kisch discloses the system further including a compactor (ref. #22) attached to the print head and configured to compact the composite material on the auxiliary tool (Para. 20).
Regarding claim 10, Kisch teaches the invention disclosed in claim 1, as described above. Furthermore, Kisch discloses a gimbal-like connector connecting the auxiliary tool to the support (Para. 20; Fig. 1).
Regarding claim 11, Kisch teaches the invention disclosed in claim 1, as described above. Furthermore, Kisch discloses the system further includes a controller (ref. #72) configured to coordinate motion of the auxiliary tool with motion of the print head, such that the auxiliary tool is maintained at a discharge location of the print head (Para. 20).
Regarding claim 12, Kisch teaches the invention disclosed in claim 1, as described above. Furthermore, Kisch discloses the system further includes a controller (ref. #72), configured to coordinate motion of the auxiliary tool with motion of the print head, such that the auxiliary tool can trail behind the print head (Para. 20).
Regarding claim 16, Kisch teaches the invention disclosed in claim 1, as described above. Furthermore, Kisch discloses the support includes a robotic arm (Para. 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 – 9, 13 and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kisch (US 2009/0078361).
Regarding claim 8, Kisch teaches the invention disclosed in claim 6, as described above. Furthermore, Kisch discloses the system includes a compactor (ref. #22) configured to compact the composite material on the auxiliary tool (Para. 20). Furthermore, it would have been obvious to design the system so the compactor is attached to the auxiliary tool as a rearrangement of parts design choice. Rearrangement of parts is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a rearrangement of parts limitation, and the device would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP § 2144.04.
Regarding claim 9, Kisch teaches the invention disclosed in claim 1, as described above. Furthermore, Kisch discloses the system further includes a single support (ref. #12); and the auxiliary tool is configured to selectively move in various axes (Para. 20), so it would have been obvious to one of ordinary skill in the art that the auxiliary tool taught by Kisch would be capable of moving from a stowed position to an engaged position at a discharge location of the print head.
Regarding claim 13, Kisch teaches the invention disclosed in claim 12, as described above. Furthermore, Kisch teaches the controller is configured to move both the print head and the auxiliary tool (Para. 20). So, the limitation of claim 13 would have been obvious to one of ordinary skill in the art, as the controller taught by Kisch would naturally be able to adjust the dispensing rates of the material by moving the print head and auxiliary tool.
Regarding claim 17, Kisch discloses a system of fabricating a composite item (Para. 2). This system comprises a print head (ref. #14) connected to and moved by a support (ref. #12) and an auxiliary tool (ref. #20), connected to and moved by a support (Fig. 1), and configured to receive the composite material discharged by the print head (Para. 20), wherein the auxiliary tool is moveable in various axes with respect and in response to a print head (Para. 20). Kisch discloses the auxiliary tool is configured to selectively move in various axes (Para. 20), so it would have been obvious to one of ordinary skill in the art that the auxiliary tool taught by Kisch would be capable of moving from a stowed position to an engaged position at a discharge location of the print head.
Regarding claim 18, Kisch teaches the invention disclosed in claim 17, as described above. Furthermore, Kisch discloses the system further includes a motor (configured to drive rotation of the roller (Para. 28).
Regarding claim 19, Kisch teaches the invention disclosed in claim 17, as described above. Furthermore, Kisch discloses the system further including a compactor (ref. #22) attached to the print head and configured to compact the composite material on the auxiliary tool (Para. 20).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kisch as applied to claim 1 above, and further in view of Hocker (US 2017/0259507).
Regarding claim 4, Kisch teaches the invention disclosed in claim 1, as described above. However, Kisch does not teach the auxiliary tool is a conveyor belt.	
Yet, in a similar field of endeavor, Hocker discloses an automated additive manufacturing system (Abstract). This system includes a support (ref. #186), a print head (ref. #170) operatively connected to the support and configured to discharge composite material (Para. 26); and a conveyor belt (ref. #185) configured to receive the composite material discharged by the print head (Para. 29) and also configured to curl and thereby adjust a shape of the composite material discharged thereon (Para. 41)
It would have been obvious to one of ordinary skill in the art to modify the invention taught by Kisch to use a conveyor belt as the auxiliary tool, as taught by Hocker. One would be motivated to make this modification to optimize efficiency wile transporting the composite material throughout the system.

Claims 14 – 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kisch as applied to claims 1 and 17 above, and further in view of Ohnishi (US 2015/0251409).
Regarding claim 14, Kisch teaches the invention disclosed in claim 1, as described above. However, Kisch does not teach a print head including a cure enhancer to cure the composite material at discharge.
Yet, in a similar field of endeavor, Ohnishi discloses a printing device for printing sequentially on a recording medium. This process includes a print head (ref. #1) configured to discharge material onto an auxiliary tool conveyor belt (ref. #2). Furthermore, this print head includes a cure enhancer (ref. #4; Para. 60) to partially cure the material at discharge (Para. 59).

Regarding claim 15, Kisch teaches the invention disclosed in claim 14, as described above. Furthermore, Ohnishi teaches the auxiliary tool (ref. #2) includes a cure enhancer (ref. #5) to further cure the deposited material (Para. 71). 
Regarding claim 20, Kisch teaches the invention disclosed in claim 17, as described above. However, Kisch does not teach a print head including a first or second cure enhancer configured to cure the composite material.
Yet, in a similar field of endeavor, Ohnishi discloses a printing device for printing sequentially on a recording medium. This process includes a print head (ref. #1) configured to discharge material onto a conveyor belt (ref. #2). Furthermore, this print head includes a first cure enhancer (ref. #4; Para. 60) to partially cure the material at discharge (Para. 59), and the conveyor belt (ref. #2) includes a cure enhancer (ref. #5) to further cure the deposited material (Para. 71).
It would have been obvious to one of ordinary skill in the art at the time to modify the system taught by Kisch to attach a cure enhancer to the print head and the receiving medium, as taught by Ohnishi. One would be motivated to make this modification to enable the formation of a strand or other structural element having a desired shape or contour.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743